Citation Nr: 1452487	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  98-07 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left total knee replacement as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active military service from April 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013 the Board denied the issue and the Veteran appealed the Board's denial.  In an Order, dated in May 2014, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in April 2014 to vacate the July 2013 Board decision and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

Residuals of a left knee fracture and total left knee replacement are caused by the service-connected right knee disability.


CONCLUSION OF LAW

Residuals of a left knee fracture and total left knee replacement are proximately due to or the result of the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Board recognizes that the parties in May 2014 JMR agreed that a remand was warranted for a new medical opinion to be obtained.  Subsequently, the Veteran's attorney in October 2014 submitted a private medical opinion dated in September 2014.  In light of the September 2014 private opinion and the Board's full grant of the benefit sought, the Board finds that there has been substantial compliance with the Court's Order and a remand for an additional opinion is not necessary.  

The Veteran seeks service connection for a left total knee replacement as secondary to a service-connected right knee disability.  See e.g. April 1998 Form 9 Appeal.  As the Board is granting service connection on a secondary basis, a discussion of service connection on a direct basis is not warranted.  

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board finds that the weight of the evidence of record supports a finding that the service-connected right knee disability caused a left knee fracture and total left knee replacement.  

The RO in a rating decision in May 1973 granted service connection for internal derangement of the right knee, effective April 17, 1972, the day after the Veteran was separated from service.  In January 1999 he underwent a total right knee replacement.  

The records show that the Veteran has had a long history of instability in his right knee, requiring him to wear a brace and put most of the weight on his left leg.  See e.g., April 1973 VA treatment records, May 1978 VA examination, and March 1983 VA examination.  On a medical exam in May 1988, it was noted that the Veteran had put weight on the left leg because of his right leg.  

Private medical records show that in June 1993 the Veteran fell off a wall and incurred a left Schatzker's VI tibial plateau fracture.  He underwent an open reduction and internal fixation of the tibial plateau with external rotator application to the left tibia.  In July 1994 the Veteran explained that he sustained the fracture because he fell as a result of his right leg giving way.  In April 1996 the Veteran had a diagnosis of traumatic arthritis and underwent a left total knee arthroplasty.  

In September 2014 a private Board certified orthopedic surgeon, Dr. D.B.M determined that the Veteran's left knee problems were caused by his service-connected right knee problems.  He noted that the Veteran has had a longstanding problem with instability of the right knee and wore a brace for decades.  Dr. D.B.M. opined that the "(V)eteran's severe comminuted fracture involving the plateau region of the knee was the direct result of his service-connected right knee giving way suddenly and unexpectedly.  The instability episode was typical of what is documented in the previous decades regarding his right knee giving way."  He concluded the following: "(b)ased on my training, experience, and a thorough review of the relevant records, it is my medical opinion that it is at least as likely as not that the (V)eteran's service-connected right knee injuries are the direct cause of the (V)eteran's left injury/present-day symptoms."  

The Board finds this opinion to be highly probative as the opinion is consistent with the Veteran's medical history.  The thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, the September 2014 opinion is consistent with a VA examination in April 2003 where the examiner opined that the Veteran's left knee condition is as likely as not secondary to the right knee condition

The Board recognizes that there are unfavorable VA opinions of record.  On VA examination in June 1988, the examiner opined that the discomfort of the left knee is unrelated to the service connected right knee injury; however, the opinion is not adequate as a rationale was not provided for the conclusion reached.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  

On VA examination in December 2012 and in an addendum opinion in April 2013, a VA examiner opined that it is unlikely that the Veteran's left knee disability is secondary to his  right knee disability.  In the April 1993 addendum he explained that the Veteran fell off a ladder in 1980 fracturing his left lateral tibial plateau, which lead to degenerative joint disease and the left knee replacement in 1993, prior to the replacement of the right knee.  However, the examiner's opinion is based on inaccurate facts as the Veteran did not fracture his left knee in 1980 but in 1993 an his left knee replacement was not in 1993 but in 1996.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons the Board's finds that the VA examiner's unfavorable opinions are of no probative value.  

In sum, the Board finds that the weight of the evidence supports the conclusion that the Veteran's left knee fracture and left total knee replacement were caused by his service-connected right knee disability.  As such all reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

(The Order follows on the next page.)



ORDER

Service connection for residuals of a left knee fracture and total left knee replacement, as secondary to the service-connected right knee disability, are granted.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


